PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Taylor, et al.						:
Application No. 16/442,894			         	:       DECISION ON PETITION
Filing Date: June 17, 2019 				:
Attorney Docket No. 095276-0356
	                                                           
	
This is a decision on the renewed petition under 37 CFR 1.137(a), filed July 27, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed October 14, 2021, no later than payment of the issue fee. Applicant paid the issue fee on October 4, 2021. As such, the application became abandoned on October 29, 2021.  The Office mailed a Notice of Abandonment on March 8, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of an Oath or Declaration and Substitute Statement for joint inventor’s Steven W. Taylor and Richard E. Reitz, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

The concurrently filed Petition to Withdraw from Issue under 37 CFR 1.313(c) (2) will be processed by the Office of Petitions in due course.

This application is being referred to Technology Center Art Unit 1658 for processing of the RCE and for appropriate action by the Examiner in the normal course of business and consideration of the filed ADS, which is being treated as a request under 37 CFR 1.48 to correct the Applicant.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET